STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF     LOUISIANA                                                        NO.    2022    KW    0022

VERSUS


ANTHONY          JEROME      KINCHEN                                               FEBRUARY       25,    2022




In    Re:           Anthony         Jerome              Kinchen,      applying         for       supervisory
                    writs,       19th        Judicial        District       Court,        Parish        of   East
                    Baton     Rouge,         No.    07- 10- 0084.




BEFORE:             WHIPPLE,        C. J.,       PENZATO     AND    HESTER,      JJ.


        WRIT         DENIED.        State          v.
                                                         Germany,      2020- 00878 (       La.     11/ 4/    20),
303     So. 3d       631,     632 (        per     curiam);        State    v.     Thompson,       2020- 0023
 La.        App.     1st     Cir.     4/    16/ 21),       324     So. 3d   113,    117,     writ       denied,
2021- 00730 (         La.     11/ 3/ 21),          326    So. 3d   893.


                                                           VGW
                                                           AHP
                                                           CHH




COURT       OF     APPEAL,       FIRST      CIRCUIT



       All

        DEEITITYIChERK           OF   COURT
                    FOR    THE   COURT